UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-2356



DORIS P. JENKINS,

                                              Plaintiff - Appellant,

          versus


VIRGINIA ALCOHOLIC CONTROL BOARD; ANNE        P.
PETERA; CLATER C. MOTTINGER; CLARENCE         W.
ROBERTS; C. WILSON JONES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-99-75-4)


Submitted:   March 27, 2001                 Decided:   April 18, 2001


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary L. Bengston, GARY L. BENGSTON, P.C., Danville, Virginia, for
Appellant. Martha M. Parrish, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Doris Jenkins appeals the district court’s grant of summary

judgment against her on a claim filed under Title I of the Ameri-

cans with Disabilities Act (ADA), 42 U.S.C.A. §§ 12101-12117 (West

1995).   Having reviewed the record and the district court’s opin-

ion, we conclude that the district court did not err in holding

that Jenkins was not disabled under the ADA.     The court properly

relied on our decisions in Williams v. Channel Master Satellite

Sys., Inc., 101 F.3d 346, 349 (4th Cir. 1996), and Halperin v.

Abacus Tech. Corp., 128 F.3d 191, 200 (4th Cir. 1997), to hold that

Jenkins’s lifting restriction is not a significant restriction on

her ability to perform a major life activity. Jenkins’s efforts to

distinguish those holdings are not convincing.

     Nor does the record support Jenkins’s claim that her employer

regarded her as having a disability under the ADA, 42 U.S.C.A.

§ 12101(2)(C).   See Sutton v. United Air Lines, Inc., 527 U.S. 471,

489 (1999). Therefore, we affirm the ruling of the district court.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2